Citation Nr: 0611866	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for hepatitis 
C.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 rating action that denied a rating in 
excess of 30 percent for hepatitis C.  A Notice of 
Disagreement was received in March 2002, and a Statement of 
the Case (SOC) was issued in September 2002.  A Substantive 
Appeal was received in October 2002.

In November 2003, the veteran testified during video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of the hearing is of record.

In March 2004, the Board remanded the matter to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of a rating in excess of 30 percent 
for hepatitis C (as reflected in the November 2005 SSOC), and 
returned the matter to the Board for further appellate 
consideration.  

As a final preliminary matter, the Board notes that, during 
the November 2003 hearing, the veteran appeared to raise 
claims for service connection for other disabilities-to 
include prostate and testicular cancers-as secondary to his 
hepatitis C.  As these matters have not been adjudicated by 
the RO, and are not inextricably intertwined with the claim 
on appeal (see Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991)), they are referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's hepatitis C disability is not productive of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks during the past twelve-
month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hepatitis C disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, , 4.1, 4.7, 4.114, Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the June 2000 rating action, the April and November 
2002 letters, the September 2002 SOC, the March and November 
2004 and July 2005 letters, and the November 2005 SSOC, the 
RO notified the appellant and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal up to that point, 
and the bases for the denial of the claim.  After each, they 
were given the opportunity to respond.  Accordingly, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board points out that the June 2000 rating decision on 
appeal was issued prior to the enactment of the VCAA in 2000.  
Nevertheless, in April 2002, March 2004 and November 2004 , 
the RO issued notice letters expressly addressing the VCAA, 
in that informed him of the evidence required to support his 
claim for a higher rating, the respective duties of the 
claimant and the VA in obtaining evidence, the evidence of 
record that had been considered in adjudicating the claim, 
and the evidence currently being sought.  The November 2004 
letter specifically requested that the veteran furnish 
evidence in his possession.  The Board finds that these 
letters meet the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were not, 
nor could they have been, provided to the appellant prior to 
the June 2000 rating action on appeal, inasmuch as the VCAA 
was not enacted until November 2000.  Moreover, The Board 
finds that, in this appeal, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  The RO informed the appellant of the 
evidentiary issues regarding his claim in a SOC and two post-
Board-remand notice letters.  After each, he was given an 
opportunity to respond before the RO again readjudicated his 
claim (as reflected in the November 2005 SSOC).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for the 
applicable rating code.  The Court also stated that VA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the veteran and his 
representative have been provided the applicable criteria for 
increased ratings.  See November 2005 SSOC.  Moreover, as the 
Board's decision herein denies the appellant's claim for 
increased rating, no effective date is being assigned; 
accordingly, there is  no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained comprehensive VA outpatient 
treatment records of the appellant through 2005, and VA 
examination reports as well as available private treatment 
records, which have been associated with the record and 
considered in adjudicating this claim.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above that 
needs to be obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the existing 30 percent rating for the 
disability under consideration, in effect since October 1999, 
was assigned  under the former provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 for hepatitis C. (as in effect 
prior to July 2, 2001).  However, the criteria for evaluating 
hepatitis was changed, effective July 2, 2001, prior to the 
filing of the current claim  The change included the creation 
of Diagnostic Code 7354, which is specifically applicable to 
hepatitis C (or non-A, non-B hepatitis).

Under the current criteria for rating hepatitis C, set forth 
in Diagnostic Code 7354, nonsymptomatic hepatitis C warrants 
a 0 percent rating.  A 10 percent rating is warranted when 
the veteran has serologic evidence of hepatitis C infection 
and the following signs and symptoms due to the hepatitis 
infection: intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  A 20 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms described above) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly (enlarged liver), or; 
incapacitating episodes (with symptoms described above) 
having a total duration of at least four weeks, but less than 
six weeks, during the past 12-month period.  A 60 percent 
rating is warranted when symptoms include daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms described above) 
having a total duration of at least six weeks during the past 
12-month period, but not occurring constantly.  A 100 percent 
rating is warranted with near-constant debilitating symptoms 
(such as the symptoms described above).

Note 1 under DC 7354 states: Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, under an appropriate 
diagnostic code, but do not use the same signs and symptoms 
as the basis for evaluation under DC 7354 and under a 
diagnostic code sequelae.  Note 2 defines an "incapacitating 
episode" as "a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician."  38 
C.F.R. § 4.112, DC 7354 (2005).

The veteran's private physician reported treatment in 2001 
for hepatitis C.  Although combination therapy for lasting 
about 48 weeks was started, prognosis was expected to be 
good.  No additional medical evidence was furnished from that 
physician relating to hepatitis C.

On March 28, 2002, medication for treatment of his hepatitis 
C was stopped, as the veteran was having chest tightness.  
The physician counseled him about the benign stage of his 
liver disease and the need for follow up for his chest pain.  

VA outpatient treatment records dated on October 24, 2002 
indicate that the veteran had to stop interferon treatment 
and was to bring in biopsy results along with his stock of 
Interferon, apparently provided by his private physician.  
The veteran indicated a willingness to be treated again.  A 
copy of the liver biopsy performed by the veteran's private 
physician in November 2001, which showed grade 2 chronic 
hepatitis with stage 1 portal fibrosis, is referenced in 
several 2003 VA outpatient treatment records.  However, VA 
outpatient treatment records from January 30, 2003 showed 
that based on lab reports alone, treatment was not indicated.  

The veteran was afforded a cardiology evaluation on April 9, 
2003.  A prior history of cocaine and alcohol abuse was 
noted.  Chest pain appeared to be exertional while symptoms 
associated on IFN/Ribavirin appeared more "Classic". Diet 
and exercise were emphasized.  By October 10, 2003, the 
veteran had lost weight and was down to 194 pounds.  A March 
2004 outpatient treatment record reflects that the veteran 
reported that he weighed 164 pounds at home, but his actual 
weight was 174 pounds at the clinic.  

Although the examiner who conducted an examination of the 
veteran in April 2002 suggested the veteran had an enlarged 
liver four fingerbreadths below the right costal margin, 
ultrasound conducted on September 1, 2004 showed that the 
liver had a normal overall size and echotexture.  There was 
no evidence of focal abnormality.  The main portal vein 
demonstrated a normal caliber with normally directed 
hepatopetal blood flow.  In addition to being more current, 
the Board regards the ultrasound as more objective and, thus, 
more reliable as to whether the veteran exhibits 
hepatomegaly.  The record of October 25, 2005 showed that the 
veteran's weight was 176 pounds.

The report of a VA examination of August 8, 2005 includes a 
notation that the examiner reviewed the claims file.  The 
veteran reported a weight loss of 62 pounds during treatment.  
He was five foot five inches tall with a weight of 166 pounds 
reported; it is unclear whether this was the  reported weight 
at home or  the weight at the examination.  On examination, 
the abdomen was soft and there was no hepatosplenomegaly, no 
tenderness and no ascites.  No evidence of portal 
hypertension , palmar erythema or spider angiomata was 
present.  The veteran had no jaundice, no evidence of 
malnutrition or muscle wasting.  There were no extrahepatic 
manifestations of liver disease.  There were no dietary 
restrictions and the examiner reported that the veteran 
experienced incapacitating episodes lasting two weeks in the 
prior twelve months.  

Considering the aforementioned evidence in of the current 
pertinent rating criteria, the Board finds that the criteria 
for a rating in excess of 30 percent for hepatitis C are not 
met.

In this regard, the Board observes that the most recent VA 
examiner specifically noted described the absence of 
jaundice, muscle wasting or malnutrition; there is no 
contrary evidence of record.  Such findings, along with the 
fact that a cardiologist had instructed the veteran to lose 
weight and exercise, leads to conclusion that the weight loss 
experienced by the veteran is consistent with only a minor 
weight loss.  More significantly, the overall medical 
evidence pertinent to the appeal does not demonstrate that 
the veteran's liver is enlarged (hepatomegaly), and the 
report of the August 2005 VA examination supports a finding 
that the veteran experiences incapacitating episodes lasting 
only as much as two weeks.  See 38 C.F.R. § 4.112, DC 7354 
(2005) (Note 2 defines an "incapacitating episode" as "a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.").  The Board observes 
that the veteran was routinely seen at VA facilities from 
2002 through 2005, and that extensive outpatient treatment 
records have been considered; however, such records do not 
reflect the necessity for any bedrest associated with the 
veteran's hepatitis C and/or other reference to 
incapacitating episodes as defined in regulation.  Thus, the 
overall medical evidence does not demonstrate that the 
veteran had incapacitating episodes of at least four weeks 
duration or more.  

In short, the pertinent medical evidence demonstrates that 
the disability is not productive of an enlarged liver, and 
does not require dietary restriction or continuous 
medication, nor it is manifested by incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  As such,  the 
disability does not meet the criteria for the assignment of 
at least the next higher, 40 percent rating under the current 
criteria for rating hepatitis.  As the criteria for at least 
the next higher rating are not met, it logically follows that 
the criteria for any higher rating (60 or 100 percent) 
likewise are not met.

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for hepatitis C must be denied.  In 
reaching this  conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

A rating in excess of 30 percent for hepatitis C is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


